 

Exhibit 10.1

FOURTH AMENDMENT TO THE

HAWKER BEECHCRAFT SAVINGS AND INVESTMENT PLAN

This Fourth Amendment to the Hawker Beechcraft Savings and Investment Plan is
made this 27th day of September, 2010.

WHEREAS, Hawker Beechcraft Corporation (the “Company”) maintains the Hawker
Beechcraft Savings and Investment Plan (the “Plan”); and

WHEREAS, the Company has reserved the right to amend the Plan.

NOW, THEREFORE in consideration of the foregoing premises, effective October 4,
2010, Section 4.03 of the Plan is amended and restated to read as follows:

Section 4.03. Employer Matching Contribution. Subject to the terms and
conditions hereinafter provided, the Employer will make a matching contribution
for each eligible Participant (as defined in Article II) as follows:

For each eligible participant who is covered under the provisions of a
collective bargaining agreement the matching contribution will be equal to 100%
of the first 4% of Compensation contributed by such Participant as an elective
before-tax or after-tax contribution pursuant to Section 4.04.

For all other eligible participants the matching contribution will be equal to
50% of the first 4% of Compensation contributed by such Participant as an
elective before-tax or after-tax contribution pursuant to Section 4.04.

Notwithstanding anything herein to the contrary, no Participant will accrue or
be entitled to any matching contribution hereunder unless and until such
contribution is contributed to the Trust.

The amount of the Employer Matching Contribution for each eligible Participant
will be determined based on the amount or percentage contributed as a salary
reduction contribution for each pay period and not on the total percentage
contributed throughout the year.

The amount of the Employer’s matching contribution made for each Participant
pursuant to this Section 4.03 will be allocated to the Participant’s Matching
Account.

The Company reserves, by action of its governing body, the right to terminate,
suspend, or modify contributions at any time and from time to time.

 

1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the foregoing amendment is executed as of the day, month,
and year first appearing above.

 

HAWKER BEECHCRAFT CORPORATION By:  

/s/ Sharad B. Jiwanlal

  Name:   Sharad B. Jiwanlal   Title:   Vice President, Human Resources

 

ATTEST:

Cynthia L. Norman

 

2